                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                                    )
STEVEN BRUNO,                       )
          Plaintiff,                )
                                    )
             v.                     )       Civil Action No.
                                    )       16-cv-10794-NMG
CAROLYN W. COLVIN,                  )
          Defendant.                )
                                    )
                                    )

                               ORDER

GORTON, J.

     Plaintiff Steven Bruno (“Bruno”), appearing pro se,       seeks

to reopen this case, which was closed almost two years ago.        See

01/05/2018 Judgment, Docket No. 29 (affirming the decision of

the Commissioner of Social Security).      At that time, Bruno’s

attorney withdrew his appearance.       Docket No. 28.

     This is Bruno’s eighth request to have this case reopened.

See Docket Nos. 30, 32, 34, 38-39, 41-42.      The Order denying

Bruno’s first request included referrals to several legal and

social service agencies.1   See 02/05/2018 Order, Docket No. 31.




1 The 02/05/2018 Order referred Bruno to several agencies
including (1) the Department of Transitional Assistance, 245
Commercial Street, Malden, MA 02148 (telephone: 781-388-7300);
(2) Greater Boston Legal Services, 197 Friend Street, Boston, MA
02114 (telephone: 617-351-1234); and (3) the Disability Law
Center, 11 Beacon Street, Boston, MA 02108 (telephone: 617-723-
8455). See Docket No. 31.
Bruno’s subsequent requests to reopen were denied.   See Docket

Nos. 35, 36, 43.

     In the instant motion, Bruno again seeks relief from the

2018 judgment and explains that “reconsideration in this matter

is desperately needed [due to Bruno’s declining vision].”   See

Docket No. 44.   With his motion, Bruno attaches several letters

from medical providers.   Id.

       Once judgment has entered as here, the Court may only

grant relief “if the moving party presents newly discovered

evidence, (2) if there has been an intervening change in the

law, or (3) if the movant can demonstrate that the original

decision was based on a manifest error of law or was clearly

unjust.”   United States v. Allen, 573 F.3d 42, 53 (1st Cir.

2009); see also Ferrara v. United States, 372 F.Supp.2d 108, 119

(D. Mass. 2005). “[S]imple disagreement with the court’s

decision is not a basis for reconsideration.” Ofori v. Ruby

Tuesday, Inc., 205 Fed. Appx. 851, 853 (1st Cir. 2006)

(unpublished).

     Bruno’s motion is denied because there is no basis for

reopening this case.   To the extent Bruno wishes to reapply for

benefits, he must first file an application for benefits with

the Social Security Administration and then exhaust his

administrative remedies before seeking judicial review of any

adverse decision.

                                 2
        The Court finds that Bruno’s repeated filing of

unmeritorious motions is vexatious and an abuse of the processes

of this Court for the administration of justice.2    Bruno is

advised that a district court has the power to sanction

litigants who abuse the court system by filing groundless and

vexatious litigation.    Elbery v. Louison, 201 F.3d 427, 1999 WL

1295871 at *2 (1st Cir. Dec. 17, 1999) (per curiam) (citing Cok

v. Family Court of Rhode Island, 985 F.2d 32, 34 (1st Cir.

1993)).

        The denial of Bruno’s numerous motions has not deterred

Bruno from filing further motions in this closed case.    Bruno is

warned that he could be subject to sanctions, including monetary

sanctions, should he continue to file pleadings in this closed

case.    In light of the foregoing, plaintiff’s motion is denied.

        So ordered.

                                  /s/ Nathaniel M. Gorton
                                  Nathaniel M. Gorton
                                  United States District Judge
Dated: November 18, 2019




2 Vexatious conduct occurs where a party’s actions are
“frivolous, unreasonable, or without foundation.” Local 285
Serv. Employees Int’l v. Nontuck Res. Assoc., Inc., 64 F.3d 735,
737 (1st Cir. 1995) (internal citations omitted); accord
Alexander v. United States, 121 F.3d 312, 315-16 (7th Cir. 1997)
(sanction appropriate when “objectively unreasonable litigation-
multiplying conduct continues despite a warning to desist”).
Vexatious conduct may be found even in the absence of subjective
bad intent, Local 285 Serv. Employees Int’l, 64 F.3d at 737.
                                3
